Robinson, J.,
delivered the opinion of the Court.
This hill it seems to us, is rather a novel proceeding. The plaintiff’s father was the owner of a leasehold interest in a lot of ground fronting seventeen feet seven inches on Eden street; and in 1837, he built thereon a brick dwelling-house which covered the entire front of his lot, and extended upon and covered two feet five and a half inches of the front of an adjoining lot, belonging to the defendants. There were no landmarks or boundary stones, or other insignia indicating the division line between the two lots; hut the paper titles of both the plaintiff and defendants called for the corner of Eayette and Eden streets, and the true location of said lots was at all times susceptible of ascertainment by actual measurement and survey from said corner.
The plaintiff’s father it is admitted, took possession of the dwelling house in 1837, and occupied it continually till his death in 1873, from which time it has been in the exclusive possession of the plaintiff. It is further admitted that neither the plaintiff nor the defendants, nor the parties under whom they claim, had any knowledge of the fact that the dwelling house covered any part of the defendants’ lot, till within a few months before this hill was filed.
Upon these facts the plaintiff asks a Court of equity to decree that the defendants have no title to the tiuo *492feet five and a half inches of land covered by the plaintiff’ s house, the paper title to which is admitted to he in the defendants. In other words, it is a hill in equity hy the plaintiff, to obtain title to a strip of land-claimed to have been acquired hy adversary possession, as against the defendants holding the paper title. The hare statement of the plaintiff’s case is in itself sufficient to show that a Court of equity has no jurisdiction in the premises. To justify its interference on the ground, that the defendants’ claim of title is a cloud upon the plaintiff’s title, the latter must show he has title to the property. ..“Those only,” say the Supreme Court, “who have a clear, legal, .and equitable title to land connected with possession, have any right to claim-the interference of a Court of equity to give them peace or dissipate a cloud on the title.” Orton vs. Smith, 18 How., 265; Polk vs. Pendleton, 31 Md., 118. How the plaintiff admits the paper title to he in the defendants, and whether he has title hy adversary possession, is a question to he determined in an action at law. But. then it is said, the plaintiff is entitled to the relief prayed under the provisions of the Act of 1888, ch. 478, (Poe’s Code, Art. 16, sec. 26,) which provides, that, “any person entitled to any legal character, or to any right as to any property, may institute a suit against any person denying, or interested to deny, his title to such legal character or right; and the Court may, in its discretion, make therein a declaration that he is entitled, without any further or other relief being asked or given.”
The provisions of this Act are very broad, and broader perhajDS than the Legislature intended, if the precise meaning of the language used had been fully considered; for it is clear the Legislature has no power to confer on Courts of equity the jurisdiction to determine legal rights, in regard to which Courts of law exercise exclusive jurisdiction. In such cases the *493Constitution guarantees to suitors the right of trial by jury, and this right the Legislature cannot abridge or take away. The Act of 1888, was borrowed, we find, word for word from the Code of the Indian Empire, but the British Parliament is not controlled, nor is its power limited, as is the power of the Legislature in this State, by a written Constitution. The jurisdiction then conferred by the Act of 1888, can only be exercised in regard to such matters as are properly cognizable by a Court of equity; and its exercise in regard to these, the Act merely provides, shall rest in the discretion of the Court.
(Decided 27th March, 1889.)
In this case a Court of equity is asked to determine whether the plaintiff has title to the strip of land by adversary possession, and this is, as we have said, a question for the determination of a Court of law.

Decree affirmed.